Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 	3. Claims 1, 4, 9-14, 17 and 22-28 are pending and examined. Claims 1, 14 and 27 have been amended.
Rejections Withdrawn

4. The rejection of claim(s) 1, 9, 12, 13, 14, 22, 25, 26, 27 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by NCT02349061 (Publication date August 3, 2016) as evidenced by Reichert et al., (U. S. Patent No. 9803010) is withdrawn because of claim amendments and persuasive arguments.     
5. The rejection of claims 1, 9, 12, 13, 14, 22, 25, 26, 27 and 28 under 35 U.S.C. § 103(a), as being unpatentable over Giles-Komar et al. (Pre-grant publication number 2009/0202549) and Reichert et al. (U.S. Patent Number 9,803,010) in view of NCT02349061 (Publication date August 3, 2016) is withdrawn because of claim amendments and the amended claims are not taught by the prior art of record. Specifically, as it pertains to CLASI index for evaluation. In addition, the specification 
6. The rejection of claims 4, 10, 11, 17, 23 and 24 under 35 U.S.C. 103 as being unpatentable over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) as applied to claims 1, 9, 12, 13, 14, 22, 25, 26, 27 and 28 above, and further in view of STELARA® (ustekinumab) administration instruction revised 9/2016 is withdrawn because of claim amendments and the amended claims are not taught by the prior art of record. Specifically, as it pertains to CLASI index for evaluation. In addition, the specification does not provide any evidence for unexpected results for the treatment of SLE with ustekinumab.
7. The rejection of claims 1, 4, 9-12, 14, 17 and 22-28 under 35 U.S.C. 103 as being unpatentable over NCT02349061 (Publication date August 3, 2016)  in view of STELARA® (ustekinumab) administration instruction revised 9/2016 s withdrawn because of claim amendments and the amended claims are not taught by the prior art of record. Specifically, as it pertains to CLASI index for evaluation. In addition, the specification does not provide any evidence for unexpected results for the treatment of SLE with ustekinumab.
Claim Rejections - 35 USC § 103(new)
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
9 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The Giles-Komar et al. reference teaches a method for modulating or treating a IL-12 related immune disease, which includes systemic lupus erythematosus by administering IL-12 antibody [0184, 0185]. The reference teaches CDRH1-3 sequences SEQ ID No: 1-3 and CDRL1-3 sequences SEQ ID No:4-6 of the instant invention [0065, 0067]. In addition, the reference also discloses light and heavy chain variable regions of SEQ ID No.7 and 8 [0065, 0067}. Addition of methotrexate with antibody is also disclosed [0198]. Treatment of pathologic conditions is effected by administering an effective amount or dosage of at least one anti-IL-12 antibody composition that total, on average, a range from at least about 0.01 to 500 milligrams of at least one anti-IL-12 antibody per kilogram of patient per dose, and, preferably, from at least about 0.1 to 100 milligrams antibody/kilogram of patient per single or multiple administration [0208].The reference discloses the following excipients and additives histidine, methionine [0157], sucrose [0158], EDTA [0160] and polysorbate 80 [0230]. Subcutaneous and intravenous administration of the antibody is disclosed [0220]. Various pH ranges including 6 are disclosed [0168].
Reichert et al. reference discloses that Ustekinumab antibody binds p40 subunit of IL-23 and IL-12 (col. 17, lines 15-20). SEQ ID No. 7 (heavy chain variable domain) and 8 (light chain variable domain) of the instant invention, (col. 17, lines 20-25) and CDR sequences 1-6 of the instant invention are recited in lines (col. 17, lines 26-27). 
NCT02349061 study discloses administration of ustekinumab (STELARA) to subjects with active Systemic Lupus Erythematosus (SLE) and assessed for response using the Systemic Lupus Erythematosus Response Index 2000 (SRI-4) (p.3). Participants will receive weight-range based dosing of approximately 6 mg/kg of ustekinumab intravenously at Week 0 followed by ustekinumab 90 mg subcutaneously every 8 weeks up to Week 40 (p.3). Participants will maintain stable concomitant treatment through Week 48, with safety follow-up through Week 56 (p.3). Systemic Lupus Erythematosus Responder index (SRI-4) is defined as a composite endpoint requiring at least a 4 point reduction in Systemic Lupus Erythematosus Disease Activity Index 2000 (SLEDAI-2K) score, no worsening (less than [˂] 10 millimeters [mm] increase) from baseline in the Physician's Global Assessment of Disease Activity score (PGA) and no new British Isles Lupus Assessment Group (BILAG) Domain A and no more than 1 new BILAG Domain B scores (p.4)
Klein et al. discloses the development of CLASI as a tool to measure disease severity and responsiveness to therapy in Cutaneous Lupus Erythematosus (title). The reference teaches that there was a clear difference in the mean CLASI scores of the responders and non-responders, indicating that the CLASI is sensitive to improvement (p.207, col.1). It is disclosed that the study provides the framework for using the CLASI to characterize disease severity and to identify a clinical improvement (p.207-208). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a method to treat active Systemic Lupus Erythematosus by administering ustekinumab antibody (comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11) to subjects and evaluating the improvement using CLASI by modifying the teachings from Giles-Komar et al., Reichert et al., NCT02349061 and Klein et al. The motivation to combine the teaching is to use the anti-IL-12/IL-23p40 antibody   comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11 and evaluate the efficacy the antibody treatment using CLASI scores. NCT02349061 teaching discloses various frequency, doses of antibodies to administer and evaluate the efficacy/improvement. Like SLEDAI-2K, PGA and BILAG scoring CLASI also provides the means to evaluate improvement of the treatment of SLE. Giles-Komar et al., reference teaches the addition of a second drug to treat SLE. There is a reasonable expectation of success because NCT02349061 teaches using ustekinumab antibody to treat active Systemic Lupus Erythematosus and to obtain 50% improvement from baseline in CLASI score compared to patients treated with placebo by optimizing the dosage of the antibody.  
Therefore, the instant invention is prima facie obvious over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21).


The teachings of Giles-Komar et al., Reichert et al., NCT02349061 and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21). However, the references do not disclose the formulations for administration and the initial IV dose disclosed in the instant invention. 
Administration instruction discloses that up to 55kg 260mg, between 55kg and 85 kg 390mg and more than 85kg 520mg is administered intravenously initially (p.4). The maintenance dose is 90mg administered subcutaneously 8 weeks after the initial intravenous dose, then every 8 weeks thereafter (p.4). For intravenous infusion, each 26 mL vial delivers 130 mg ustekinumab, EDTA disodium salt dihydrate (0.52 mg), L-histidine (20 mg), L-histidine hydrochloride monohydrate (27 mg), L-methionine (10.4 mg), Polysorbate 80 (10.4 mg) and sucrose (2210 mg) (p.16). The pH is maintained between 5.7 and 6.3 (p.16). This meets the limitation of claims 10 and 23.  For subcutaneous administration, each 1 mL prefilled syringe delivers 90 mg ustekinumab, L-histidine and L-histidine monohydrochloride monohydrate (1 mg), Polysorbate 80 (0.04 mg), and sucrose (76 mg) (p.16). This meets the limitation of claims 11 and 24.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a method to treat 
The motivation to combine the teaching is to use the anti-IL-12/IL-23p40 antibody   comprising SEQ ID No. 1-6 or comprising SEQ ID NO. 7 and 8 or comprising SEQ ID NO: 10 and 11 by administering the antibody both intravenously and subcutaneously in formulation as taught by STELARA administration protocol to evaluate the efficacy using CLASI scale. One of skilled in the art would optimize the initial dose for IV administration followed by subcutaneously administration of the antibody. NCT02349061 teaching discloses various frequency and doses to administer. Giles-Komar et al., reference teaches the addition of a second drug to treat SLE. There is reasonable expectation of success because NCT02349061 teaches using ustekinumab antibody to treat active Systemic Lupus Erythematosus and STELARA® (ustekinumab) administration instruction provides the teachings for generating the composition for intravenous administration and subcutaneous administration.
Therefore, the instant invention is prima facie obvious over Giles-Komar et al. (PGPUB No. 20090202549) and Reichert et al., (U. S. Patent No. 9803010) in view of NCT02349061 (Pub date August 3, 2016) and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21) as applied to claims 1, 9, 12-14, 22 and 25-28 
Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10a. Claim 14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 6,902,734 and Reichert in view of NCT02349061 and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21).
10b. Claims 1 and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 7,166,285 and Reichert in view of NCT02349061 and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21).
10c. Claims 1 and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of United States Patent Number 7,887,807 and Reichert in view of NCT02349061 and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21).

10e. Claims 1, 14 and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 7, 9, 10, 11 and 13-15 of United States Patent Number 10,259,867 and Reichert in view of NCT02349061 and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21).
10f. Claims 1, 9-14, 17 and 22-28 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application Serial Number 16/717,055 and Klein et al. (Arch. Dermtol. 2011;147(2):203-208, IDS of 8/11/21).
 Applicants submit that the claims, as amended, should not be subject to these rejections for the reasons provided in response to the rejections under 35 U.S.C. § 103(a) and the results achieved in the claimed invention. In addition, it is asserted that once claims in the present application are deemed to be in condition for allowance, Applicants will address any remaining nonstatutory double patenting rejections.
Applicants’ arguments have been fully considered but are not found to be persuasive for reasons set forth in the response in paragraphs 5 and 6. Therefore, the rejection of record is maintained.
Conclusion
11. No claims are allowed. 
Contact Information                       Response to Office Action dated March 2, 2021
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645